Case: 11-50220     Document: 00511766098         Page: 1     Date Filed: 02/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                     No. 11-50220
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JUAN FIDENCIO ROMO-DE LA ROSA, also known as Juan Roma-De La Rosa,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-20-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Juan Fidencio Romo-De La Rosa challenges his conditional-guilty-plea
conviction for illegal reentry following deportation, which resulted in a sentence
of, inter alia, 46-months’ imprisonment. Romo maintains the district court erred
in denying his motion to suppress evidence obtained when a police officer, after
identifying Romo as a suspect in an attempted burglary, requested his name and
date of birth. He claims this questioning violated his Fifth Amendment right



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50220      Document: 00511766098    Page: 2    Date Filed: 02/23/2012

                                  No. 11-50220

against self-incrimination because he had not been advised of his rights under
Miranda v. Arizona, 384 U.S. 436 (1966).
      On appeal from denial of a motion to suppress, issues of law are reviewed
de novo; findings of fact, for clear error, viewing the evidence in the light most
favorable to the prevailing party. E.g., United States v. Montes, 602 F.3d 381,
384-85 (5th Cir.), cert. denied sub nom. Armijo v. United States, 131 S. Ct. 177
(2010). Assuming those findings are not clearly erroneous, whether the words
or actions of law enforcement constituted “custodial interrogation” for Miranda
purposes is reviewed de novo. E.g., United States v. Chavira, 614 F.3d 127, 132
n.7 (5th Cir. 2010).
      There is no evidence the officer knew–or grounds for contending she
should have known–that her requests for Romo’s name and date of birth were
“reasonably likely to elicit an incriminating response”. Rhode Island v. Innis,
446 U.S. 291, 301 (1980). Moreover, evidence of Romo’s identity, such as his
record as a deported felon, is not subject to suppression as “fruit of the poisonous
tree”. E.g., United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999).
In sum, Romo has failed to identify any evidence obtained by the officer’s
questioning that is subject to suppression.
      AFFIRMED.




                                         2